Appeal by defendant from a judgment of the County Court, Nassau County, rendered October 18, 1968 upon resentence on a 1952 conviction of assault in the second degree with intent to commit rape in the second degree, upon his plea of guilty, the resentence being to an indeterminate term of one day to life nunc pro tune as of the time of the original sentence in 1952. Judgment affirmed. The defendant’s main contention on this appeal is that the psychiatric report relied upon by the resentencing court was “ insufficient as a matter of law ” to permit imposition of the one day fo life sentence. It is clear, however, that the sentencing court did not rely solely on the report but upon all the evidence proffered at defendant’s hearing, including the report. We have reviewed the entire record and conclude that the sentencing court acted properly (see People v. Rhodes, 15 N Y 2d 729). We have also considered defendant’s other contentions and find them to be without merit. Beldock, P. J., Christ, Munder, Martuseello and Kleinfeld, JJ., concur.